Citation Nr: 1712485	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  09-38 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for residuals of a shrapnel wound injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from May 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for a skin condition and for residuals of a shrapnel wound injury.

These claims were previously remanded by the Board in August 2015 and March 2016 for additional development.


FINDINGS OF FACT

1.  Skin conditions diagnosed during the appeal period are not etiologically related to service.

2.  Retained metallic bodies in the abdomen are etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin condition have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for retained metallic bodies in the abdomen have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

This Veteran has documented combat service, and therefore may invoke 38 U.S.C.A. § 1154(b) and use his lay testimony to show both that an event that allegedly caused a disability occurred in service and that the claimed disability itself was incurred in service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed.Cir.2012); 38 U.S.C.A. § 1154(b).  Service connection for such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.

The Veteran also has a history of active service in the Republic of Vietnam during the Vietnam era.  Therefore, he is presumed to have been exposed to herbicide agents, including Agent Orange, during military service.  38 C.F.R. § 3.307(a)(6)(i).  VA regulations further provide that certain conditions are generally presumed to be associated with in-service herbicide exposure.  38 C.F.R. § 3.309(e).

A.  Skin Condition

With respect to element (1) of service connection, a current disability, an April 2016 VA opinion summarized the Veteran's recent skin diagnoses, which included actinic keratosis, seborrheic keratosis, and squamous cell carcinoma.  Therefore, element (1) has been satisfied.

With respect to element (2), an in-service incurrence, service treatment records are negative for any complaints, treatment, or diagnoses of a skin condition during active duty.  Aside from a vaccination scar on the left upper arm and a circumcision, the Veteran's October 1970 separation examination was within normal limits.  The Veteran himself has not alleged that he experienced any skin-related symptoms during his period of service.  Rather, in his October 2009 VA Form 9, he reported that he had a cyst removed in the early 1970's, and that he has had many cysts on his body.

Nevertheless, the Veteran was exposed to Agent Orange during service, and this exposure can satisfy element (2).

However, the evidence is against a finding that element (3), a link between the current conditions and service, has been met.  As discussed earlier, certain conditions are presumed to be associated with exposure to Agent Orange.  However, the skin diagnoses documented in this case (actinic keratosis, seborrheic keratosis, and squamous cell carcinoma) are not among those presumptive conditions listed in 38 C.F.R. § 3.309(e) as being associated with Agent Orange exposure.  The Veteran has also not presented any competent medical evidence to otherwise link his skin conditions to such exposure.  Indeed, a VA examiner opined in both November 2015 and April 2016 that the Veteran's diagnosed skin disabilities were less likely than not related to service, including as due to herbicide exposure.  

The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of skin conditions such as keratosis and squamous cell carcinoma, particularly as they relate to Agent Orange, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As element (3) has not been met, service connection for a skin condition is not warranted.

B.  Shrapnel Wound Residuals

In private treatment records dated May 2007, the Veteran reported a history of shrapnel wounds to the leg and stomach caused by a booby trap he encountered while on patrol in Vietnam.  He also reported being wounded a second time, but the treating corpsman could not remove all of the shrapnel from that incident and his wounds became infected.  He stated he was evacuated to the U.S.S. Hope for treatment.

With respect to element (1), a current disability, private treatment records from June 1999 and January 2000 noted metallic densities in the abdomen.  X-rays taken during a September 2011 VA examination noted pellet densities in the left upper quadrant and right mid-abdomen.  Therefore, a current disability, specifically retained metallic bodies in the abdomen, has been established.

With respect to element (2), service treatment records are negative for any complaints, treatment, or diagnoses relating to a shrapnel injury.  These records do show that the Veteran was hospitalized from August 23, 1970, to September 27, 1970.  However, medical entries from August show the Veteran sought treatment for a four-day history of diarrhea, cramps, and vomiting on a frequent basis.  He was noted to have blood in his stool and was becoming dehydrated.  The treating physician indicated the Veteran needed admission and work-up.  He was admitted, though the name of the ship to which he was admitted is illegible.  Notably, these records make no mention of a shrapnel injury. 

However, as mentioned above, the Veteran had documented service in combat, and therefore his lay testimony alone is sufficient to establish the incurrence of an in-service injury, particularly as there is no clear and convincing evidence to the contrary.

With respect to element (3), a link between the current condition and service, VA examinations from September 2011 and November 2015 concluded that the Veteran's retained metallic fragments were not consistent with those that could have been propelled into his body from flying shrapnel.  There were no identifiable, visible scars on examination.  An April 2016 VA addendum opinion also noted that his separation examination was negative for any shrapnel injuries.

Notwithstanding the above, the Board notes that for a combat veteran, not only is the combat injury presumed, but so is the disability that resulted during service from the in-service combat injury.  In this case, the Veteran is competent to report on residuals of a shrapnel injury.  The Board also finds it reasonable to infer that retained metallic bodies currently in the Veteran's abdomen are the result of his in-service shrapnel injury.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) (the evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder).  See also United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (jurors may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings).

In light of the above, service connection for retained metallic bodies in the abdomen is warranted.

II.  The Duties to Notify and Assist

With respect to the Veteran's claim for a shrapnel injury, the Board has fully granted that claim.  Therefore, any failure to comply with the duties to notify or assist was not prejudicial to the Veteran and will not be discussed further.

With respect to the claim for a skin condition, under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in a September 2008 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 556 U.S. 396 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination and VA opinion which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's skin conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the above development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).


ORDER

Service connection for a skin condition is denied.

Service connection for retained metallic bodies in the abdomen is granted.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


